DETAILED ACTION
                                                 REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 11/11/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”comparing images representing said specified geographical location, retrieved from presentations of said results of said Internet search, with actual retrieved current images of said specified geographical location, wherein said actual retrieved current images are retrieved from a video retrieval system located external to said specified geographical 
location, and wherein said comparing comprises: capturing geospatial data and timestamp data associated with said actual retrieved current images, retrieving global positioning satellite (GPS) data associated with said actual retrieved current images, and 
executing blockchain code for tracking image features of said actual retrieved current 
images with respect to time; and determining based on results of said comparing, an 
accuracy of said actual retrieved current images with respect to current conditions at 
said specified geographical location; verifying, by said processor, based on results of said analyzing, said preferred user attributes for accuracy; determining, by said processor, based on results of said verifying, discrepancies between said preferred user attributes and attributes associated with said specified geographical location; applying, by said processor, based on results of said determining, a confidence factor to said preferred user attributes with respect to a level of said accuracy; and transmitting, by said processor, a notification indicating a confidence rating applied to said preferred .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Jan. 12, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153